K.K. HALL, Circuit Judge,
concurring:
This court’s VMI precedents * bear heavily upon both the result and the remedy in this case. Judge Niemeyer quite correctly concludes, ante at 448, that South Carolina’s proffered justification for denying its daughters an educational opportunity that it provides for its sons is of no more substance than Virginia’s policy of exclusion under the perverse guise of “diversity.” VMI I at 898-99.
Although South Carolina has put off for almost three years squarely addressing the constitutional deficiency that has been obvious to all who would see, ante at 449, allowing the state a reasonable time to correct the deficiency is consistent with our approach in VMI I. However, as Judge Niemeyer recognizes, time is Shannon Faulkner’s most precious possession, and it is running out. Because Judge Niemeyer’s disposition of this case provides — in the absence of South Carolina’s timely implementation of a remedy that comports with VMI II — for the soonest practicable admission of Ms. Faulkner into The Citadel’s Corps of Cadets, and because I am bound to respect the precedents of this circuit, I join fully in his opinion.
I choose to write separately because I am convinced that we have embarked on a path that will inevitably fall short of providing women their deserved equal access to important avenues of power and responsibility. We began this unfortunate journey in VMI I, *451when we promoted a means to an end— single gender education — to the status of an end in itself and avoided ascertaining, let alone analyzing, the true purpose behind the state’s decision to keep women out of VMI. Though we correctly concluded that maintaining the status quo offended the Constitution, we failed to mandate VMI’s integration — and thus we failed.
Our failure became apparent in VMI II, long after the time had passed to ask the only question that matters: “Why has the state decided to create or maintain this institution for the benefit of only one gender?” Instead, we were constrained to ask a wholly irrelevant one: “Does the state offer a ‘substantively comparable’ educational option to the other gender?” As Chief Justice Warren once observed, separate educational facilities are inherently incomparable, substantively or otherwise. “[T]he opportunity of an education!,] ... where the state has undertaken to provide it, is a right which must be made available to all on equal terms.... Separate educational facilities are inherently unequal.” Brown v. Board of Education of Topeka, 347 U.S. 483, 493-95, 74 S.Ct. 686, 691-92, 98 L.Ed. 873 (1954) (Brown I).
In fact, though VMI, The Citadel, and their advocates have ceaselessly insisted that education is at the heart of this debate, I suspect that these cases have very little to do with education. They instead have very much to do with wealth, power, and the ability of those who have it now to determine who will have it later. The daughters of Virginia and South Carolina have every right to insist that their tax dollars no longer be spent to support what amount to fraternal organizations whose initiates emerge as full-fledged members of an all-male aristocracy. Though our nation has, throughout its history, discounted the contributions and wasted the abilities of the female half of its population, it cannot continue to do so. As we prepare, together, to face the twenty-first century, we simply cannot afford to preserve a relic of the nineteenth.